Citation Nr: 9913825	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-14 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for joint stiffness of 
the left ankle, both elbows, and knuckles.

2.  Determination of proper initial rating for ingrown 
toenails of the right and left great toes, status post 
surgery.

3.  Determination of proper initial rating for the residuals 
of a right ankle sprain.

4.  Determination of proper initial rating for bilateral 
patellofemoral pain syndrome.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran served in active service from December 
1987 to September 1997. 

In the July 1998 notice of disagreement, the veteran 
requested consideration of a claim for service connection for 
a neck disorder characterized as neck pain.  However, as the 
only issues currently before the Board are those set forth on 
the title page of this decision, this matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent medical evidence that indicates the 
veteran currently suffers from joint stiffness of the left 
ankle, both elbows, and knuckles related to his period of 
service.

2.  All relevant evidence necessary for an equitable 
disposition of the claims of determination of proper initial 
ratings has been obtained by the RO.

3.  Since October 1997, the veteran's toenails disability has 
been by characterized by recurrent ingrown toenails of the 
great toes, which had to be treated and removed on several 
occasions.  And, as of December 1997, the veteran's left 
great toenail appeared small in size and thickened, and had 
early signs of being ingrown on the medial and lateral 
aspects; and his right toenail was split longitudinally and 
somewhat deformed, but not as thick as the left toenail.  No 
evidence of acute infection was found at that time.

4.  Since October 1997, the veteran's right ankle disability 
has been characterized by a range of motion of 20 degrees of 
dorsiflexion and 40 degrees of active plantar flexion, and no 
popping sensation or tenderness throughout the ankle, except 
in the area of the anterior tibia/fibula ligament where he 
had a mild partial defect. 

5.  Since October 1997, the veteran's knee disability 
symptomatology has included complaints of pain upon standing, 
walking or climbing stairs.  However, there is full extension 
to 0 degrees and full active flexion to 140 degrees, 
bilaterally; no swelling, crepitus, or medial or lateral 
collateral ligament instability; negative anterior and 
posterior drawer test, bilaterally; negative McMurray's and 
Apley's compression tests in the left knee; and some clicking 
with McMurray's test upon valgus stress applied on the right 
knee, but with no pain.  And, there is no evidence of 
arthritis due to trauma; or limitation of motion objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory objective medical evidence of painful motion.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for joint stiffness of the left ankle, both elbows, and 
knuckles is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The criteria for a 10 percent initial disability 
evaluation for the veteran's ingrown toenails of the right 
and left great toes, status post surgery, have been met 
effective October 1, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5299-5284 (1998); Fenderson V. West, 12 Vet. 
App. 119 (1999).

3. The criteria for a 10 percent initial disability 
evaluation for the veteran's residuals of a right ankle 
sprain have been met effective October 1, 1997.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5299-5271 (1998); Fenderson V. 
West, 12 Vet. App. 119 (1999).

4.  The initial rating assigned for the veteran's bilateral 
patellofemoral pain syndrome is appropriate, and the criteria 
for an initial disability evaluation in excess of 0 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (1998); Fenderson V. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, generally, one 
year, as in the case of arthritis.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112 (West 1991);  38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the veteran's service 
medical records contain a July 1997 report of medical history 
completed by the veteran in which he reported he had swollen 
or painful joint.  However, the veteran's separation 
examination is negative for any indication of joint stiffness 
of the left ankle, both elbows, and knuckles.

Additionally, a December 1997 VA examination report shows the 
veteran reported having snapping and cracking sounds in both 
ankles upon motion which was generally pain-free, as well as 
a popping sound in the right elbow upon extension and with 
some pronation of the elbow.  On examination, the veteran did 
not have right elbow instability or swelling; had full range 
of motion of the right elbow and hands; had a popping sound 
on forced extension and pronation of the right elbow 
consistent with the tendon snapping across the joint; had 20 
degrees of dorsiflexion and 40 degrees of active plantar 
flexion in both ankles; had anterior/posterior drawer sign 
and no evidence of medial or lateral instability or 
tenderness of the left ankle; and upon x-ray examination, his 
ankles did not show evidence of acute fracture, dislocation 
or bony destruction, and their appearance was not abnormal 
for the age of the veteran.  The veteran was diagnosed with 
right elbow with full range of motion, but with snapping 
sound on extension and pronation which seemed secondary to 
tendons of the extensor musculature snapping on pronation, 
and mild stiffness of the elbow and knee with no evidence of 
a unifying systemic illness.

After a review of the record, the Board finds the veteran has 
not submitted medical evidence showing that he currently 
suffers from arthritis of various joints, including the left 
ankle, both elbows, and knuckles; or that he suffers from 
joint stiffness of the left ankle, both elbows, and knuckles 
otherwise related to his period of service.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(1998).  Specifically, the veteran has failed to satisfy two 
essential elements necessary to well ground his claim, which 
is the existence of a disability and a nexus between his 
claimed disability and his period of service.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of competent medical evidence to 
support the claim of service connection for joint stiffness 
of the left ankle, both elbows, and knuckles, the Board can 
only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and the claim 
will be denied on that basis.  See 38 U.S.C.A. § 5107(a). 

In arriving at these conclusions, the Board has taken into 
consideration the various statements submitted by the veteran 
tending to link his current joint stiffness of the left 
ankle, both elbows, and knuckles to his period of service.  
While the Board acknowledges the sincerity of these 
statements, the Board notes that the veteran, as a lay 
person, is not qualified to offer a medical opinion regarding 
the etiology of the claimed disorder and/or qualified to 
fulfill the nexus requirement.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit, supra, in which the 
Court held that a veteran does not meet the burden of 
presenting evidence of a well grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).  See generally Clyburn v. 
West, No. 97-1321 (U.S. Vet. App. April 2, 1999). 

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claims of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  The Board is not aware of any 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claim on appeal "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
claim of service connection, and the reasons for which his 
claim has failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 

II.  Determination of Proper Initial Rating

A.  Applicable Law

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991). See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claims.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Additionally, the Board observes that the U.S. Court of 
Appeals for Veterans Claims has noted that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson V. West, 12 Vet. App. 119 (1999).  Furthermore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In addition, the Court has emphasized that, when assigning a 
disability rating involving the musculoskeletal system, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, pain on movements, and 
weakness.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  See also 38 C.F.R. §§ 4.45, 4.59 (1998).  The Board 
notes that under 38 C.F.R. § 4.40, disability ratings 
involving the musculoskeletal system should reflect 
functional loss, which may be due to pain and which must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (1998).

Moreover, where the particular disability for which the 
veteran has been service connected is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous. See 38 C.F.R. §§ 
4.20, 4.27.  See also Lendenmann v. Principi, 3 Vet. App. 
345, 349- 350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  

B.  Ingrown Toenails, Status Post Surgery

In this case, in an April 1998 rating decision, the veteran 
was awarded service connection and a noncompensable 
disability evaluation, by analogy, for ingrown toenails of 
the right and left great toes, status post surgery, under 
Diagnostic Code 5299-5284, effective October 1997.  At 
present, as the veteran has expressed disagreement with the 
initial assignment of a 0 percent disability evaluation for 
his disability, the case is before the Board for appellate 
review.

With respect to the evidence, the veteran's service medical 
records include October 1994 medical notations showing he 
underwent a partial right great toenail removal due to an 
ingrown toenail, as well as that he was treated for a fungal 
left great toenail.  Additionally, a December 1997 VA 
examination report shows he complained of recurrent ingrown 
toenails of both great toes treated on multiple occasions 
previously.  And, upon examination, the veteran's left great 
toenail appeared small in size and thickened, and with early 
signs of being ingrown on the medial and lateral aspects.  
The right toenail was split longitudinally and somewhat 
deformed, but not as thick as the left toenail.  The 
veteran's diagnosis was ingrown toenail of both toes with 
postoperative changes with no evidence of acute infection at 
the time of the examination, but certainly not normal in 
appearance.  Finally, in his July 1998 notice of 
disagreement, the veteran noted that his toes had an ugly 
appearance, hurt, and needed to be worked on at least once 
per week.

With respect to the applicable rating criteria, under DC 
5284, a 10 percent evaluation is granted for foot injuries 
characterized as moderate in severity.  A 20 percent rating 
is granted for foot injuries characterized as moderately 
severe.  And, a 30 percent rating is warranted for foot 
injuries characterized as severe.  Additionally, the actual 
loss of use of the foot warrants a 40 percent disability 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 and Note 
(1998).

After a review of the evidence, the Board finds that the 
veteran's ingrown toenails disability has been characterized 
since October 1997 by recurrent ingrown toenails of the right 
and left great toes, which had to be treated and removed on 
several occasions.  And, as of December 1997, the veteran's 
left great toenail appeared small in size and thickened with 
early signs of ingrown on the medial and lateral aspect; and 
his right toenail was split longitudinally and somewhat 
deformed, but not as thick as the left toenail.  No evidence 
of acute infection was found at that time.  Therefore, as the 
evidence shows the veteran's disability more nearly 
approximated a disability of the foot characterized as 
moderate in severity, the Board finds that the veteran's 
initial rating of a 0 percent assigned to his ingrown 
toenails of the right and left great toes, status post 
surgery, is inappropriate, and concludes that the veteran's 
disability meets the criteria for a 10 percent initial 
disability evaluation under Diagnostic Code 5299-5284 
effective October 1, 1997.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5284 (1998).  However, as the evidence does not 
show that the veteran suffers from additional functional loss 
due to pain, other than the disability already discussed and 
contemplated in the rating criteria applied, see DeLuca, 
supra, and 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998), as well as 
given that the veteran's disability has not been 
characterized as moderately severe, the preponderance of the 
evidence is against an award of an initial disability rating 
in excess of 10 percent.

C.  Residuals of a Right Ankle Sprain

In an April 1998 rating decision, the veteran was awarded 
service connection and a noncompensable disability 
evaluation, by analogy, for the residuals of a right ankle 
sprain under Diagnostic Code 5299-5271, effective October 
1997.  At present, as the veteran has expressed disagreement 
with the initial assignment of a 0 percent disability 
evaluation for his disability, the case is before the Board 
for appellate review.

The veteran's service medical records show he was treated for 
right ankle pain in December 1994.  And, a December 1997 VA 
examination report reveals he reported he injured his right 
ankle playing football three and a half years prior, and had 
pain-free snapping and cracking sounds in both ankles upon 
motion.  During the examination, the veteran's right ankle 
had 20 degrees of dorsiflexion and 40 degrees of active 
plantar flexion, and did not have a popping sensation or 
tenderness throughout except in the area of the anterior 
tibia/fibula ligament where he had a mild partial defect.  
And, upon x-ray examination, the veteran's ankle did not show 
evidence of acute fracture, dislocation or bony destruction, 
and did not appear abnormal for his age.  The veteran was 
diagnosed with remote sprain to the right ankle with possible 
partial disruption of his anterior tibia/fibula ligament.  
Lastly, in his July 1998 notice of disagreement, the veteran 
indicated he has ankle pain and locking , which deters him 
from climbing towers or standing on concrete floor for long 
periods of time, and limits his job performance.  

Under Diagnostic Code 5271, a 10 percent disability 
evaluation is warranted for moderate limited motion of the 
ankle.  And, a 20 percent disability evaluation, the maximum 
allowed, is awarded for marked limited motion of the ankle.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998).

After a review of the record, the Board finds that, since 
October 1997, the veteran's right ankle disability has been 
characterized by a range of motion of 20 degrees of 
dorsiflexion and 40 degrees of active plantar flexion, and no 
popping sensation or tenderness throughout the ankle, except 
in the area of the anterior tibia/fibula ligament where he 
had a mild partial defect.  Therefore, as the evidence shows 
the veteran does not have a full range of motion of the right 
ankle (which is 20 degrees of dorsiflexion and 45 degrees of 
flexion), his disability more nearly approximated a 
disability of the foot characterized by moderate limited 
motion.  As such, the Board concludes that the veteran's 
initial rating of a 0 percent assigned to his residuals of a 
right ankle strain is inappropriate, and finds that the 
veteran's disability meets the criteria for a 10 percent 
initial disability evaluation under Diagnostic Code 5299-
5271, effective October 1, 1997.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5271 (1998).  However, as the evidence 
does not show that the veteran suffers from additional 
functional loss due to pain, other than the disability 
already discussed and contemplated in the rating criteria 
applied, see DeLuca, supra, and 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998), as well as given that the veteran's disability has 
not been characterized by marked limitation of motion of the 
ankle, the preponderance of the evidence is against an award 
of an initial disability rating in excess of 10 percent.

D.  Bilateral Patellofemoral Pain Syndrome

In an April 1998 rating decision, the veteran was awarded 
service connection and a noncompensable disability evaluation 
for bilateral patellofemoral pain syndrome under Diagnostic 
Code 5257, effective October 1997.  Subsequently, the veteran 
expressed disagreement with the initial assignment of a 0 
percent disability evaluation for his disability.

The service medical records contain December 1990 notations 
revealing the veteran was treated for cellulitis of the right 
knee with pain, March 1997 notations indicating he was 
treated for chronic knee pain, and April 1997 notations 
showing he had constant and throbbing knee pain aggravated 
upon walking or climbing stairs.  Additionally, the records 
show the veteran was prescribed Naproxen for his knee pain in 
April 1997.

A December 1997 VA examination report indicates the veteran 
reported intermittent deep ache throughout the entirety of 
his knees which did not radiate and which worsened with 
standing and climbing of stairs or ladders.  On examination, 
the veteran had full extension to 0 degrees and full active 
flexion to 140 degrees bilaterally; did not have swelling or 
crepitus; did not have medial or lateral collateral ligament 
instability; was not sensitive to compression in either leg; 
had negative anterior and posterior drawer test, bilaterally; 
had negative McMurray's and Apley's compression tests in the 
left knee; and had some clicking with McMurray's test upon 
valgus stress applied on the right knee, but with no pain.  
The veteran was diagnosed with bilateral knee pain consistent 
with patellofemoral syndrome, bilaterally.

Finally, in his July 1998 notice of disagreement, the veteran 
indicated that he currently works as an electronics 
technician, which requires him to remove and install very 
small and delicate components, and to climb radio towers to 
work on antennas and cabling.

As to the applicable law, Diagnostic Code 5257 sets forth the 
criteria for evaluating other impairment of the knee.  This 
diagnostic code prescribes the following evaluations for 
recurrent subluxation or lateral instability: 10 percent for 
mild; 20 percent for moderate; and 30 percent for severe 
impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998). 

With respect to Diagnostic Code (DC) 5257, the Board notes 
that in a precedent opinion issued in July 1997, the VA 
General Counsel held that an appellant who has both arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003.  See VAOPGCPREC 23-97.  The 
General Counsel found that for a knee disorder already rated 
under DC 5257, a veteran would have additional disability 
justifying a separate rating if there was limitation of 
motion under DC 5260 or DC 5261.  It was stated that there 
would be no additional disability based on limitation of 
motion if the claimant did not at least meet the criteria for 
a zero-percent rating under DC 5260 or DC 5261. Further, in 
an August 1998 opinion, the Acting General Counsel noted that 
a separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  It was 
also held that the provisions of 38 C.F.R. § 4.40, 4.45, and 
4.59 must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under DC 5003 or DC 5010.  
See VAOPGCPREC 9-98. 

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, a noncompesable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1998).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  And, a 30 
percent disability evaluation is in order where there is 
limitation of leg extension to 20 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1998).

A review of the evidence of record reveals that, since 
October 1997, the veteran's knee disability symptomatology 
has included chronic pain aggravated upon standing, walking 
or climbing stairs; full extension to 0 degrees and full 
active flexion to 140 degrees, bilaterally; no swelling, 
crepitus, or medial or lateral collateral ligament 
instability; negative anterior and posterior drawer test, 
bilaterally; negative McMurray's and Apley's compression 
tests in the left knee; and some clicking with McMurray's 
test upon valgus stress applied on the right knee, but with 
no pain.  Thus, as the veteran does not present evidence of 
any recurrent subluxation or lateral instability, the Board 
concludes that the veteran's initial rating of 0 percent 
assigned to his bilateral patellofemoral pain syndrome is 
appropriate under Diagnostic Code (DC) 5257.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  

In addition, the Board finds that, as the veteran has full 
extension to 0 degrees and full active flexion to 140 
degrees, bilaterally, the veteran does not have a limitation 
of motion of the knees which meets the zero-percent rating 
under either DC 5260 or DC 5261. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (1998).  And, as the evidence 
does not show the veteran currently has arthritis due to 
trauma, or limitation of motion objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, he does not meet the criteria for 
a compensable rating under either DC 5003 or DC 5010.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1998).  As 
such, the Board concludes that the veteran's initial rating 
of 0 percent assigned to his bilateral patellofemoral pain 
syndrome is appropriate when evaluated under the criteria 
established by Diagnostic Codes 5003, 5010, 5260, 5261.  
Moreover, the Board finds that the evidence does not show the 
veteran suffers from additional functional loss due to pain, 
other than the disability already discussed and contemplated 
in the rating criteria applied above.  See DeLuca, supra; see 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998). 

E.  Conclusion

In reaching these decisions the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, as well as the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), for all 
claims involving the musculoskeletal system.  However, the 
evidence has not shown any additional functional loss due to 
pain associated with any of the above discussed disabilities 
of the musculoskeletal system.  While the Board has 
considered the veteran's complaints of pain on motion, it is 
not required to uncritically accept all of the veteran's 
complaints.  The Court has held that "[i]t is the 
responsibility of the BVA. . . . to assess the credibility 
and weight to be given the evidence."  Hayes v. Brown, 5 
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192- 93 (1992).  Here, the credible competent 
evidence does not support the award of increased initial 
ratings on this basis.

As well, the Board has considered 38 U.S.C.A. § 5107(b), 
which expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, as the evidence of record does not 
show the veteran's bilateral patellofemoral pain syndrome has 
met the criteria for the next higher evaluation, the Board 
finds that the evidence is not in relative equipoise, and 
thus the benefit of the doubt is not for application with 
respect to this issue.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the Board finds that, 
although the veteran has claimed his disabilities interfere 
with his trade and employment, the evidence does not show 
that the veteran's disabilities under consideration have 
precluded him from attending to work or have caused him 
marked interference with his employment, have caused him the 
need of frequent periods of hospitalization, or otherwise 
have rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this case to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for joint stiffness of the left ankle, 
both elbows, and knuckles is denied. 

The initial rating assigned for ingrown toenails of the right 
and left great toes, status post surgery, is not appropriate, 
and a 10 percent disability evaluation is granted effective 
from October 1, 1997; this award is subject to provisions 
governing the payment of monetary benefits.

The initial rating assigned for the residuals of a right 
ankle strain, is not appropriate, and a 10 percent disability 
evaluation is granted effective from October 1, 1997; this 
award is subject to provisions governing the payment of 
monetary benefits.

The initial rating assigned for bilateral patellofemoral pain 
syndrome, is appropriate, and entitlement to an increased 
disability evaluation in excess of 0 percent is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

